[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 148 
The respondents move to dismiss the appeal in this case upon the ground that the judgment from which it was taken was interlocutory, and, hence, not appealable to this court as a matter of right. The only appeals that may be taken to the Court of Appeals from a decision of the Appellate Division as a matter of right are from judgments and orders finally determining actions or special proceedings, and from orders granting new trials on exceptions, where the required stipulation is given. (Code C.P. § 190.) *Page 149 
The judgment in this case is clearly interlocutory both in form and in substance and cannot be regarded as a judgment finally determining an action. Consequently it is not appealable to this court. (Ray v. N.Y. Bay Extension R.R. Co., 155 N.Y. 102. )
The appeal should be dismissed, with costs.
All concur.
Appeal dismissed.